Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,

Complainant

Vv.

PS Investments, LLC d/b/a Air Park BP

Respondent.

Docket No. C-12-1126
FDA Docket No. FDA-2012-H-0887

Decision No. CR2629

Date: September 28, 2012

INITIAL DECIS.

ION AND DEFAULT JUDGMENT

lenter a default judgment against Respondent, PS Investments, LLC d/b/a Air
Park BP. The Center for Tobacco Products (CTP) filed an administrative

complaint against Respondent t
sufficient to justify the impositi
did not timely answer the comp
time within which to file an ans

CTP began this case by serving
the complaint with the Food an

at alleges facts and legal authority that are

on of a civil money penalty of $250. Respondent
aint, nor did Respondent request an extension of
wer.

a complaint on Respondent and by filing a copy of
Drug Administration’s (FDA) Division of

Dockets Management. The complaint alleges that Respondent impermissibly sold

tobacco products to a minor an
tobacco products, violating the

failed to verify the age of a person purchasing
Federal Food, Drug, and Cosmetic Act (Act) and

its implementing regulations at 21 C.F.R. Part 1140. CTP seeks a civil money

penalty of $250.
On August 21, 2012, CTP served the complaint on Respondent by United Parcel

Service, as 21 C.F.R. §§ 17.5 and 17.7 provides. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent

should pay the penalty, file an answer, or request an extension of time in which to
file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering Respondent to pay the full amount of the

proposed penalty. Respondent did not file an answer within the time provide

by

regul

Iam

ation.

required to issue a default judgment if the complaint is sufficient to justify a

penalty, and the Respondent fails to answer timely or to request an extension. 21

CF.

appropriate here, and I conclude that it is merited based on the allegations of the

R. § 17.11(a). For that reason, I decide whether a default judgment is

administrative complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume that the following facts alleged in the

com]

plaint are true. Specifically:

Respondent owns a business that sells tobacco products under the name of
Air Park BP. The business is located at 19230 Woodfield Road,
Gaithersburg, Maryland 20879.

On November 9, 2011, an FDA-commissioned inspector made observations
at Respondent’s place of business that included: the sale of cigarettes or
smokeless tobacco to a minor under the age of 18; and failure to verify the
identification of the purchaser by means of photo identification containing
the bearer’s date of birth.

On January 12, 2012, CTP issued a Warning Letter to Respondent that
recited the November 9, 2011 observations. The letter informed
Respondent that the observed facts constituted violations of regulations at
21 CFR § 1140.14(a) and (b), which prohibited sales of tobacco products to
individuals under the age of 18 and that required sellers of tobacco products
to verify the age of purchasers by means of photo identification containing
the bearer’s date of birth. The letter advised Respondent that failure to
correct the violations could result in the imposition of a civil money penalty
or other regulatory action by FDA.

The Warning Letter was delivered to Respondent. On January 17, 2012,
Mr. Chris Schwartz, who represented himself as Respondent’s Manager,
contacted CTP by telephone. Mr. Schwartz asserted that Respondent took
the allegations of noncompliance very seriously and stated that Respondent
would reply in writing to those allegations. However, no written reply was
received by CTP.

e On April 10, 2012, at about 11:21A.M. ET, an inspector observed a minor
under the age of 18 buy a package of Newport Kings cigarettes at
Respondent’s place of business.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing the tobacco product is younger than 18 years of age.

Here, Respondent sold tobacco products to individuals younger than age 18 on
two occasions, on November 9, 2011, and on April 10, 2012. On November 9,
2011, Respondent failed to verify the age of the purchaser. These actions and
omissions by Respondent constitute violations of law for which a civil money
penalty is merited. Therefore, I find that a civil money penalty of $250 is
permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge
